 
Exhibit 10.1
 
Execution Version
 
 
 
 

 

 
 
 
PURCHASE AGREEMENT
 
by and between
 
NORTHERN TIER HOLDINGS LLC
 
as Seller
 
and
 
WESTERN REFINING, INC.
 
as Buyer
 
for the purchase and sale of
 
all of the membership interests of
 
NT INTERHOLDCO LLC,
a Delaware Limited Liability Company
 


 
Dated as of November 12, 2013
 
 
 

 

 
 
 
 
 
 
 
 
 
TABLE OF CONTENTS
 
ARTICLE I

SALE AND PURCHASE 2
Section 1.1
Agreement to Sell and to Purchase.
2
Section 1.2
Deliveries at Closing.
2
Section 1.3
Purchase Price
3
Section 1.4
Closing Quarterly Distribution
3
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF SELLER 3
Section 2.1
Organization
3
Section 2.2
Validity of Agreement; Authorization
4
Section 2.3
No Conflict or Violation
4
Section 2.4
Consents and Approvals
4
Section 2.5
Capitalization of Holdings
5
Section 2.6
Capitalization of the General Partner; Subject Common Units.
5
Section 2.7
Selling Status
6
Section 2.8
Brokers
6
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER CONCERNING THE GENERAL PARTNER AND THE
PARTNERSHIP ENTITIES 6
Section 3.1
Organization.
6
Section 3.2
No Conflict or Violation
7
Section 3.3
Consents and Approvals
8
Section 3.4
Business of Holdings and the General Partner
8
Section 3.5
Partnership Capitalization; General Partner Interests.
8
Section 3.6
Subsidiaries; Equity Interests
9
Section 3.7
Enforceability of Operative Agreements
10
Section 3.8
Financial Statements; Partnership SEC Reports
10
Section 3.9
Disclosure Controls; Sarbanes-Oxley.
10
Section 3.10
Absence of Certain Changes or Events
11
Section 3.11
Compliance with Law; Permits.
11
Section 3.12
Tax Matters.
12
Section 3.13
Absence of Undisclosed Liabilities
12

 
 
 
 
i

--------------------------------------------------------------------------------

 
 
 
 
Section 3.14
Employees; Employee Plans.
13
Section 3.15
Insurance
14
Section 3.16
Regulatory Matters
14
Section 3.17
Books and Records; Other Information.
15
Section 3.18
Environmental Matters
15
Section 3.19
Derivative Transactions and Hedging
16
Section 3.20
Material Contracts.
16
Section 3.21
Litigation
18
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF BUYER 18
Section 4.1
Organization
18
Section 4.2
Validity of Agreement; Authorization
18
Section 4.3
No Conflict or Violation
19
Section 4.4
Consents and Approvals
19
Section 4.5
Brokers
19
Section 4.6
Buyer Status
19
Section 4.7
Investment Intent; Investment Experience; Restricted Securities
19
ARTICLE V
COVENANTS 20
Section 5.1
Further Assurances
20
Section 5.2
Access to Books and Records
20
Section 5.3
Commercially Reasonable Efforts
20
Section 5.4
Confidential Information
20
Section 5.5
Indemnification and Insurance
21
Section 5.6
Marks
21
Section 5.7
Employee Matters
22
ARTICLE VI
SURVIVAL; INDEMNIFICATION 22
Section 6.1
Survival
22
Section 6.2
Indemnification
21
Section 6.3
Tax Treatment of Indemnity Payments
23
ARTICLE VII
MISCELLANEOUS PROVISIONS 23
Section 7.1
Successors And Assigns; Third-Party Beneficiaries
23
Section 7.2
Fees and Expenses
24

 
 
 
 
ii

--------------------------------------------------------------------------------

 
 
 
 
Section 7.3
Notices
24
Section 7.4
Entire Agreement
25
Section 7.5
Waivers and Amendments
25
Section 7.6
Severability
25
Section 7.7
Titles and Headings
25
Section 7.8
Signatures and Counterparts
25
Section 7.9
Governing Law
26
Section 7.10
Disclosure
26
Section 7.11
Consent to Jurisdiction
26
Section 7.12
Waiver of Trial by Jury
27
Section 7.13
Construction
27
ARTICLE VIII
DEFINITIONS 27
Section 8.1
Definitions
27



 
 
 
 
 
 
iii

--------------------------------------------------------------------------------

 
 
 
PURCHASE AGREEMENT
 
THIS PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
November 12, 2013, by and between Northern Tier Holdings LLC, a Delaware limited
liability company (“Seller”) and Western Refining, Inc., a Delaware corporation
(“Buyer”).  Seller and Buyer are referred to collectively herein as the
“Parties” and individually as a “Party.”  Capitalized terms not otherwise
defined shall have the meanings assigned to such terms in Article VIII.
 
WITNESSETH:
 
WHEREAS, Seller owns all of the membership interests (“Parent Interests”), and
is the sole member of NT InterHoldCo LLC, a Delaware limited liability company
(“Holdings”);
 
WHEREAS, on November 11, 2013, pursuant to the Contribution Agreement attached
hereto as Exhibit A, Seller contributed (the “Contribution”) to Holdings all of
(a) Seller’s membership interests in Northern Tier Energy GP LLC, a Delaware
limited liability company (the “General Partner”), and (b) all of Seller’s
Common Units in Northern Tier Energy LP, a Delaware limited partnership (the
“Partnership”);
 
WHEREAS, as a result of the Contribution, Holdings owns 35,622,500 Common Units,
which represent a 38.7% Percentage Interest in the Partnership (the “Subject
Common Units”);
 
WHEREAS, as a result of the Contribution, Holdings owns all of the membership
interests (the “GP Interests”) in, and is the sole member of, the General
Partner;
 
WHEREAS, Holdings was formed solely for the purpose of holding the Subject
Common Units and the GP Interests;
 
WHEREAS, the General Partner is the sole general partner of Northern Tier Energy
LP, a Delaware limited partnership (the “Partnership”);
 
WHEREAS, Buyer desires to purchase the Parent Interests from Seller and become
the sole member of Holdings, and Seller desires to sell the Parent Interests to
Buyer and cease to be a member of Holdings;
 
WHEREAS, immediately prior to the signing of this Agreement, Northern Tier
Energy LLC, a Delaware limited liability company and wholly-owned subsidiary of
the Partnership (“NTE”), delivered the Senior Notes Notice; and
 
WHEREAS, all of the transactions contemplated by this Agreement are deemed to
occur simultaneously;
 
NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein, the Parties hereby agree as follows:
 
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
ARTICLE I
SALE AND PURCHASE
 
Section 1.1                       Agreement to Sell and to Purchase.
 
(a)           At the Closing (as hereinafter defined) and upon the terms and
subject to the conditions set forth in this Agreement, in consideration of the
Purchase Price (as hereinafter defined), Seller shall sell, assign, transfer,
convey and deliver to Buyer, and Buyer shall purchase and accept from Seller,
the Partner Interests free and clear of any Encumbrances except for (1)
restrictions on transfer arising under applicable securities Laws, (2) the
applicable terms and conditions of the Holdings LLC Agreement, and (3)
Encumbrances that result from the actions of Buyer.
 
(b)           The closing of the sale and purchase set forth in Section 1.1(a)
(the “Closing”) shall take place at 9:00 a.m. (Central Time) at the offices of
Vinson & Elkins LLP, 1001 Fannin, Suite 2500, Houston, Texas 77002 on the date
hereof.  The date on which the Closing occurs is referred to in this Agreement
as the “Closing Date.”
 
(c)           Buyer hereby agrees that effective simultaneously with the Closing
and its acquisition of the Parent Interests, it will be bound by and subject to
the terms and conditions of the Holdings LLC Agreement, and acknowledges that
Holdings and the General Partner are parties to, bound by, and subject to the
terms and conditions of, the Partnership Agreement.
 
(d)           Buyer hereby agrees that effective simultaneously with the Closing
and the delivery of the Parent Interests Bill of Sale by Seller to Buyer, Buyer
will assume and agree to pay, perform and discharge when due all of Seller’s
obligations, duties and liabilities under the Holdings LLC Agreement from and
after the consummation of the Closing.  Effective simultaneously with the
Closing, Seller will cause Buyer to be admitted as the sole member of Holdings
with the right to participate in the management of the business and affairs, and
to exercise the rights and powers of a member, of Holdings, and concurrently
therewith Seller will cease to be a member of Holdings and cease to have or
exercise any right or power as a member of Holdings except for the rights of
exculpation, indemnification and advancement of expenses and as otherwise
expressly provided by the Holdings LLC Agreement.  The assignment and transfer
of the Parent Interests, the admission of Buyer as the sole member of Holdings,
and Seller ceasing to be a member of Holdings, will not dissolve Holdings and
Holdings will continue without dissolution subsequent to the Closing.
 
Section 1.2                       Deliveries at Closing.
 
(a)           At the Closing, Seller shall make the following deliveries to
Buyer and take the following further actions:
 
(i)           Transfer of Membership Interests.  A bill of sale in a form
reasonably acceptable to Buyer evidencing the assignment, transfer and delivery
to Buyer of the Parent Interests, duly executed by Seller (the “Parent Interests
Bill of Sale”).
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
 
(ii)           FIRPTA Certificate.  Northern Tier Investors LP will deliver to
Buyer a certificate meeting the requirements of Treasury Regulation §
1.1445-2(b)(2) certifying that Seller is not a “foreign person” within the
meaning of Section 1445 of the Code, duly executed by Seller.
 
(iii)              Resignations.  Seller shall cause to be delivered to Buyer
duly executed resignations of each of Bernard Aronson, Jonathan Ginns, Michael
MacDougall and Eric Liaw, as directors of the General Partner and NTE, effective
immediately upon the Closing, and immediately following such resignations, Buyer
will designate new individuals to fill the vacancies so created in compliance
with the rules of the New York Stock Exchange and the General Partner LLC
Agreement.
 
(iv)           Waiver or Amendment of the Partnership Credit Agreement.  Seller
will cause the General Partner and the Partnership to deliver to Buyer a copy of
the consents or waivers required under the Partnership Credit Agreement executed
by the Required Lenders (as that term is defined under the Partnership Credit
Agreement).
 
(v)           Registration Rights Agreement.  Evidence of the assignment of the
Registration Rights Agreement and all rights thereunder to Holdings.
 
(b)           At the Closing, Buyer shall make payment to Seller of the Purchase
Price, as provided in Section 1.3 below.
 
Section 1.3                       Purchase Price.  The “Purchase Price” will be
an amount equal to $775,000,000.  The Purchase Price shall be paid in cash by
Buyer to Seller at Closing by wire transfer to Seller in immediately available
funds made to such bank account or accounts as designated in writing by Seller
on or before the Closing Date.  Any adjustments under Section 743(b) of the Code
and any gain under Section 751 of the Code will be allocated in accordance with
the Partnership’s past practices.
 
Section 1.4                       Closing Quarterly Distribution. Buyer shall
pay to Seller 100% of the applicable cash distribution for the Subject Common
Units relating to the quarter ended September 30, 2013.  The payment shall be
made no later than two (2) Business Days following the receipt by Buyer of such
distribution from the Partnership.
 
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF SELLER
 
Seller hereby represents and warrants to Buyer as follows:
 
Section 2.1                       Organization.  Seller (i) is a limited
liability company duly formed, validly existing and in good standing under the
Laws of Delaware, (ii) has all requisite legal and limited liability company
power and authority to own, lease and operate its assets and properties and to
conduct its businesses as currently owned and conducted, and (iii) is duly
qualified to do business and in good standing in each jurisdiction in which the
nature of the business conducted
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
 
by it or the ownership or leasing of its assets and properties requires it to so
qualify, except with respect to clause (iii) for circumstances which,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect or to prevent or materially delay the consummation of
the transactions contemplated by this Agreement or to impair Seller’s ability to
perform its obligations under this Agreement.  Seller has made available to
Buyer true and complete copies of its Organizational Documents, as in effect on
the date hereof.
 
Section 2.2                       Validity of Agreement; Authorization.  Seller
has full power and authority to enter into this Agreement and the other
Transaction Documents and to perform its obligations hereunder and thereunder
and to comply with the terms and conditions hereunder and thereunder.  The
execution and delivery of this Agreement and such other Transaction Documents
and the performance by Seller of its obligations hereunder and thereunder have
been duly authorized by the Board of Directors or other governing body of
Seller, and no other proceedings on the part of Seller or its members are
necessary to authorize such execution, delivery and performance.  This Agreement
and the other Transaction Documents to which Seller is party have been duly
executed and delivered by Seller and constitute Seller’s valid and binding
obligation enforceable against Seller in accordance with their respective terms.
 
Section 2.3                       No Conflict or Violation.  The execution,
delivery and performance of this Agreement and the other Transaction Documents
to which Seller is a party, and the consummation of the transactions
contemplated hereby and thereby, do not: (a) violate or conflict with any
provision of the Organizational Documents of Seller; (b) violate any applicable
provision of law, statute, judgment, order, writ, injunction, decree, award,
rule, or regulation (“Law”) of any Governmental Authority binding on Seller; (c)
violate, result in a breach of, constitute (with due notice or lapse of time or
both) a default or cause any obligation, penalty or premium to arise or accrue
under any lease, loan agreement, mortgage, security agreement, trust indenture
or other Contract or instrument to which Seller is a party or by which Seller is
bound or to which any of its properties or assets are subject; (d) result in the
creation or imposition of any Encumbrances, limitations or restrictions upon any
of the properties or assets of Seller; or (e) result in the cancellation,
modification, revocation or suspension of any consent, license, permit,
certificate, franchise, authorization, registration or filing with any
Governmental Authority of Seller, except in the case of clauses (c) and (d), as
would not reasonably be expected to have a Material Adverse Effect or to prevent
or materially delay the consummation of the transactions contemplated by this
Agreement or to impair Seller’s ability to perform its obligations under this
Agreement.
 
Section 2.4                       Consents and Approvals.  Except as would not
reasonably be expected to have a Material Adverse Effect or to prevent or
materially delay the consummation of the transactions contemplated by this
Agreement, neither Seller’s execution and delivery of this Agreement and the
other Transaction Documents to which Seller is party, nor Seller’s performance
of its respective obligations hereunder or thereunder, requires the consent,
approval, waiver or authorization of, or filing, registration or qualification
with, any Governmental Authority or any other Person.
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
Section 2.5                       Capitalization of Holdings.  Seller is the
sole member of Holdings and the sole record and beneficial owner of the Parent
Interests, free and clear of any Encumbrances except for (a) restrictions on
transfer arising under applicable securities Laws, and (b) the applicable terms
and conditions of the Holdings LLC Agreement.  The Parent Interests have been
duly authorized and validly issued in accordance with the Holdings LLC Agreement
and in compliance with applicable Law, are fully paid (to the extent required by
the Holdings LLC Agreement) and nonassessable (except as such nonassessability
may be affected by Section 18-607 of the Delaware Limited Liability Company
Act).  There are no preemptive or other rights to subscribe for or to purchase,
and no restriction upon the voting or transfer of, any interest in
Holdings.  Other than this Agreement (with respect to Seller), there are no
outstanding options, warrants or similar rights to purchase or acquire from
Seller or Holdings any equity interests in Holdings, and there is no obligation
of Holdings to issue any capital stock, voting securities or other equity
interests or securities convertible into or exchangeable for capital stock,
voting securities or other equity interests of Holdings.  Neither Buyer,
Holdings the Partnership nor any Partnership Entity shall have any liability or
obligations with respect to or relating to Seller or any of its Affiliates
following the Closing except as specifically set forth in Articles V and VII
hereof, including any obligation to make payments with respect to any interests
of Northern Tier Investors L.P., a Delaware limited partnership, or any of its
limited partners, such as the units in NTI Management as described in the
Partnership SEC Reports.   Holdings has no outstanding bonds, debentures, notes
or other obligation the holders of which have the right to vote (or are
convertible into or exercisable for securities having the right to vote) with
the holders of any equity interests in Holdings.  Seller has delivered a true,
correct and complete copy of the Holdings LLC Agreement to Buyer.
 
Section 2.6                       Capitalization of the General Partner; Subject
Common Units.
 
(a)           Holdings is the sole member of the General Partner and the sole
record and beneficial owner of the GP Interests, free and clear of any
Encumbrances except for (i) restrictions on transfer arising under applicable
securities Laws, (ii) the applicable terms and conditions of the General Partner
LLC Agreement, and viii) the applicable terms and conditions of the Partnership
Agreement.  The GP Interests have been duly authorized and validly issued in
accordance with the General Partner LLC Agreement and in compliance with
applicable Law, are fully paid (to the extent required by the General Partner
LLC Agreement) and nonassessable (except as such nonassessability may be
affected by Section 18-607 of the Delaware Limited Liability Company
Act).  There are no preemptive or other rights to subscribe for or to purchase,
and no restriction upon the voting or transfer of, any interest in the General
Partner.  There are no outstanding options, warrants or similar rights to
purchase or acquire from the General Partner or Holdings any equity interests in
the General Partner, and there is no obligation of the General Partner to issue
any capital stock, voting securities or other equity interests or securities
convertible into or exchangeable for capital stock, voting securities or other
equity interests of the General Partner.  The General Partner has no outstanding
bonds, debentures, notes or other obligation the holders of which have the right
to vote (or are convertible into or exercisable for securities having the right
to vote) with the holders of equity interests in the General Partner.  
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
 
Seller has delivered a true, correct and complete copy of the General Partner
LLC Agreement to Buyer.
 
(b)           Holdings is the sole record and beneficial owner of, and has valid
title to, the Subject Common Units free and clear of any Encumbrances except for
(i) restrictions on transfer arising under applicable securities Laws, and (ii)
the applicable terms and conditions of the Partnership Agreement.  The Subject
Common Units have been duly authorized and validly issued in accordance with the
Partnership Agreement and in compliance with applicable Law, are fully paid (to
the extent required by the Partnership Agreement) and nonassessable (except as
such nonassessability may be affected by Section 17-607 of the Delaware Revised
Uniform Limited Partnership Act (the “Delaware LP Act”)).
 
Section 2.7                       Seller Status.  Seller is not an employee
benefit plan or other organization exempt from taxation pursuant to Section
501(a) of the Code, a non­resident alien, a foreign corporation or other foreign
Person, or a regulated investment company within the meaning of Section 851 of
the Code.
 
Section 2.8                       Brokers.  No broker, investment banker,
financial advisor or other Person, is entitled to any broker’s, finder’s,
financial advisor’s or other similar fee or commission in connection with this
Agreement or any of the transactions contemplated hereby based upon arrangements
made by or on behalf of Seller for which Holdings, the General Partner, the
Partnership or its Subsidiaries would have any liability.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER CONCERNING HOLDINGS, THE GENERAL
PARTNER AND THE PARTNERSHIP ENTITIES
 
Except as disclosed in any Partnership SEC Reports filed by the Partnership with
the SEC on or prior to the date hereof (excluding any forward looking
disclosures set forth in any risk factor section, any disclosures in any section
related to forward looking statements and any other disclosures included therein
to the extent they are predictive or forward looking in nature), Seller hereby
represents and warrants to Buyer as follows:
 
Section 3.1                       Organization.
 
(a)           Each of the Partnership Entities (i) is a corporation, limited
partnership or limited liability company, as the case may be, duly incorporated
or formed, as the case may be, validly existing and in good standing under the
laws of its jurisdiction of incorporation or formation, (ii) has all requisite
legal and corporate or other entity power and authority, as the case may be, to
own, lease and operate its assets and properties and to conduct its businesses
as currently owned and conducted, and (iii) is duly qualified to do business and
in good standing in each jurisdiction in which the nature of the business
conducted by it or the ownership or leasing of its assets and properties
requires it to so qualify, except with respect to clause (iii) for circumstances
which, individually or in the aggregate would not reasonably be expected to have
a Material Adverse Effect or to prevent or materially delay the consummation of
the
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
transactions contemplated by this Agreement or to impair Seller’s ability to
perform its obligations under this Agreement.  Schedule 3.1(a) sets forth all of
the jurisdictions in which each of the Partnership Entities is qualified to do
business.  Seller has heretofore delivered to Buyer true and complete copies of
the Organizational Documents of each of the Partnership Entities as in effect on
the date hereof.
 
(b)           Holdings (i) is a limited liability company duly formed, validly
existing and in good standing under the Laws of Delaware, (ii) has all requisite
legal and limited liability company power and authority to own, lease and
operate its assets and properties and to conduct its businesses as currently
owned and conducted, and (iii) is duly qualified to do business and in good
standing in each jurisdiction in which the nature of the business conducted by
it or the ownership or leasing of its assets and properties requires it to so
qualify, except with respect to clause (iii) for circumstances which,
individually or in the aggregate would not reasonably be expected to have a
Material Adverse Effect or to prevent or materially delay the consummation of
the transactions contemplated by this Agreement or to impair Seller’s ability to
perform its obligations under this Agreement.  Schedule 3.1(b) sets forth all of
the jurisdictions in which Holdings is qualified to do business.
 
(c)           The General Partner (i) is a limited liability company duly
formed, validly existing and in good standing under the Laws of Delaware, (ii)
has all requisite legal and limited liability company power and authority to
own, lease and operate its assets and properties and to conduct its businesses
as currently owned and conducted, and (iii) is duly qualified to do business and
in good standing in each jurisdiction in which the nature of the business
conducted by it or the ownership or leasing of its assets and properties
requires it to so qualify, except with respect to clause (iii) for circumstances
which, individually or in the aggregate would not reasonably be expected to have
a Material Adverse Effect or to prevent or materially delay the consummation of
the transactions contemplated by this Agreement or to impair Seller’s ability to
perform its obligations under this Agreement.  Schedule 3.1(c) sets forth all of
the jurisdictions in which the General Partner is qualified to do business.
 
Section 3.2                        No Conflict or Violation.  The execution,
delivery and performance of this Agreement and the Transaction Documents to
which Seller is a party, and the consummation of the transactions contemplated
hereby and thereby, do not: (a) violate or conflict with any provision of the
Organizational Documents of Holdings, the General Partner or any of the
Partnership Entities; (b) violate any Law of any Governmental Authority binding
on any of the Partnership Entities, the General Partner acting on behalf of the
Partnership or Holdings; (c) except as disclosed on Schedule 3.2, violate,
result in a breach of, constitute (with due notice or lapse of time or both) a
default or cause any obligation, penalty or premium to arise or accrue under any
lease, loan agreement, mortgage, security agreement, trust indenture or other
Contract or instrument to which any of the Partnership Entities is a party or
the General Partner or Holdings acting on behalf of the Partnership or the
General Partner, respectively, is a party or by which any of them is bound or to
which any of its properties or assets is subject; (d) result in the creation or
imposition of any Encumbrance upon any of the properties or assets of any of the
Partnership Entities, the General Partner or Holdings; or (e) result in the
cancellation, modification, revocation or suspension of any consent, license,
permit, certificate, franchise,
 
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
authorization, registration or filing with any Governmental Authority of any of
the Partnership Entities, the General Partner or Holdings, except in the case of
clauses (c), (d) and (e) where such violations, breaches, defaults or
Encumbrances in the aggregate would not reasonably be expected to have a
Material Adverse Effect or to prevent or materially delay the consummation of
the transactions contemplated by this Agreement or to impair Seller’s ability to
perform its obligations under this Agreement.
 
Section 3.3                       Consents and Approvals.  Except as disclosed
on Schedule 3.3, or as would not reasonably be expected to have a Material
Adverse Effect, neither Seller’s execution and delivery of this Agreement and
the other Transaction Documents to which Seller is party, nor Seller’s
performance of its obligations hereunder or thereunder, requires the consent,
approval, waiver or authorization of, or filing, registration or qualification
with, any Governmental Authority or any other Person, by any of the Partnership
Entities, the General Partner (acting on behalf of the Partnership) or Holdings
(acting on behalf of the General Partner).
 
Section 3.4                       Business of Holdings and the General
Partner.  Other than the General Partner and the Partnership Entities, Holdings
does not own, directly or indirectly, any equity or similar interest or debt
securities of any Person.  Other than the Partnership Entities, the General
Partner does not own, directly or indirectly, any equity or similar interest or
debt securities of any Person. Neither Holdings nor the General Partner has ever
engaged in or conducted, directly or indirectly, any business or other
activities other than, with respect to Holdings, acting as the sole member of
the General Partner and a limited partner of the Partnership, and with respect
to the General Partner, acting as the sole general partner of the Partnership
and owning a general partner interest in the Partnership.  Neither Holdings nor
the General Partner have any indebtedness, liability or obligations, absolute or
contingent, except those arising in connection with its performance as the sole
member of the General Partner or as the sole general partner of the Partnership
(none of which are material), as applicable.
 
Section 3.5                       Partnership Capitalization; General Partner
Interests.
 
(a)           As of the date hereof, the Partnership has no partnership or other
equity interests outstanding other than (i) 92,099,363 Common Units and (ii) the
general partner interest owned by the General Partner.  All of the limited
partner interests in the Partnership have been duly authorized and validly
issued in accordance with the Partnership Agreement and in compliance with
applicable Laws; and are fully paid (to the extent required under the
Partnership Agreement) and nonassessable (except to the extent such
nonassessability may be affected by Section 17-607 of the Delaware LP Act).
 
(b)           Except as described in the Partnership Agreement, there are no
preemptive or other rights to subscribe for or to purchase, nor any restriction
upon the voting or transfer of any interest in the Partnership (provided that
the foregoing shall not apply to any such rights to purchase or restriction on
voting or transfer that any holder of Common Units (other than Holdings) may
have imposed upon such Common Units).
 
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
(c)           Except as described in Schedule 3.5(c): (i) there are no
outstanding options, warrants, subscriptions, puts, calls or other rights,
agreements, arrangements or commitments (pre-emptive, contingent or otherwise)
obligating any of the Partnership Entities to offer, issue, sell, redeem,
repurchase, otherwise acquire or transfer, pledge or Encumber any equity
interest in any of the Partnership Entities; (ii) there are no outstanding
securities or obligations of any kind of any of the Partnership Entities which
are convertible into or exercisable or exchangeable for any equity interest in
any of the Partnership Entities or any other Person, and none of the Partnership
Entities has any obligation of any kind to issue any additional securities or to
pay for or repurchase any securities; (iii) there are no outstanding stock
appreciation rights, phantom equity or similar rights, agreements, arrangements
or commitments based on the book value, income or any other attribute of any of
the Partnership Entities; (iv) there are no outstanding bonds, debentures or
other evidence of indebtedness of any of the Partnership Entities having the
right to vote (or that are exchangeable for or convertible or exercisable into
securities having the right to vote) with the holders of the Common Units; (v)
except as described in the Partnership Agreement, there are no unitholder
agreements, proxies, voting trusts, rights to require registration under
securities Laws or other arrangements or commitments to which any of the
Partnership Entities is a party or by which any of their respective securities
are bound with respect to the voting, disposition or registration of any
outstanding securities of any of the Partnership Entities (provided that the
foregoing shall not apply to any such restriction on voting or disposition that
any holder of Common Units (other than Holdings) may have imposed upon such
Common Units); and (vi) there are no outstanding registration rights with
respect to any Common Units or any other equity securities of any of the
Partnership Entities.
 
(d)           The General Partner is the sole general partner of the
Partnership.  The general partner interest in the Partnership owned by the
General Partner has been duly authorized and validly issued in accordance with
the Partnership Agreement and in compliance with applicable Laws; has been fully
paid (to the extent required under the Partnership Agreement); and is held by
the General Partner free and clear of any Encumbrances except for (i)
restrictions on transfer arising under applicable securities Laws, and (ii)
applicable terms and conditions of the Partnership Agreement.
 
Section 3.6                       Subsidiaries; Equity Interests.  Except as set
forth on Schedule 3.6:
 
(a)            neither the General Partner nor the Partnership has any
Subsidiaries, and neither owns, directly or indirectly, any shares of capital
stock, voting rights or other equity interests or investments in any other
Person; and
 
(b)           neither the General Partner nor the Partnership has any obligation
or rights to acquire by any means, directly or indirectly, any capital stock,
voting rights, equity interests or investments in another Person.  All of the
outstanding equity interests of the Partnership’s Subsidiaries have been duly
authorized and are validly issued (in accordance with their respective governing
documents and in compliance with applicable Laws), fully paid (to the extent
required under the applicable governing documents) and non-assessable (except
(i) with respect to general partner interests, (ii) as set forth to the contrary
in the applicable governing documents and (iii) to the extent such
non-assessability may be affected by the Delaware Revised
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
 
Uniform Limited Partnership Act or the Delaware Limited Liability Company Act)
and were not issued in violation of pre-emptive or similar rights.  Except for
Encumbrances set forth on Schedule 3.6 or those that exist under the Partnership
Credit Agreement or the Senior Secured Notes, the Partnership owns, directly or
indirectly, all of the issued and outstanding partnership, membership or other
equity interests of each of its Subsidiaries free and clear of any
Encumbrances.  The Partnership and each of the Subsidiaries of the Partnership
are collectively referred to herein as the “Partnership Entities.”
 
Section 3.7                       Enforceability of Operative Agreements.  The
Partnership Agreement has been duly authorized, executed and delivered by the
General Partner and is a valid and legally binding agreement of the General
Partner, enforceable against the General Partner in accordance with its
terms.  The General Partner LLC Agreement has been duly authorized, executed and
delivered by Holdings and is a valid and legally binding agreement of Holdings,
enforceable against Holdings in accordance with its terms.  The Holdings LLC
Agreement has been duly authorized, executed and delivered by Seller and is a
valid and legally binding agreement of Seller, enforceable against Seller in
accordance with its terms.
 
Section 3.8                       Financial Statements; Partnership SEC
Reports.  The Partnership has timely made all filings with the Securities and
Exchange Commission (the “SEC”) required to be made by it under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), or the the Securities Act
of 1933, as amended (the “Securities Act”) (such documents, including exhibits
and other information incorporated therein, collectively, the “Partnership SEC
Reports”).  All Partnership SEC Reports filed by the Partnership, at the time
filed with the SEC (in the case of documents filed pursuant to the Exchange Act)
or when declared effective by the SEC (in the case of registration statements
filed under the Securities Act) complied as to form in all material respects
with the applicable requirements of the Exchange Act or the Securities Act and
the rules and regulations of the SEC thereunder.  No Partnership SEC Reports at
the time described above contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.  All financial statements contained or
incorporated by reference in such Partnership SEC Reports complied as to form
when filed in all material respects with the rules and regulations of the SEC
with respect thereto, and were prepared in accordance with GAAP applied on a
consistent basis throughout the periods involved (except as may be indicated in
the notes thereto) and fairly present in all material respects the financial
condition of the Partnership and its consolidated Subsidiaries at and as of the
respective dates thereof and the consolidated results of operations and changes
in cash flows for the periods indicated (subject, in the case of unaudited
financial statements, to normal year-end audit adjustments that are not
individually or in the aggregate material).  As of the date hereof, there are no
outstanding or unresolved comments received from the SEC with respect to any of
the Partnership SEC Reports. No Subsidiary of the Partnership is required to
file periodic reports with the SEC, either pursuant to the requirements of the
Exchange Act or by Contract.
 
Section 3.9                       Disclosure Controls; Sarbanes-Oxley.
 
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
(a)           The Partnership’s “disclosure controls and procedures” (as defined
in Rules 13a-15(e) and 15d-15(e) of the Exchange Act) are designed to ensure
that all information required to be disclosed by the Partnership in the reports
that it files or submits under the Exchange Act is recorded, processed,
summarized and reported within the time periods specified in the rules and forms
of the SEC, and that all such information is accumulated and communicated to the
management of the General Partner and the Partnership as appropriate to allow
timely decisions regarding required disclosure.
 
(b)           The Partnership, and to the Knowledge of Seller, the directors and
officers of the General Partner in their capacities as such, are in compliance
in all material respects with all applicable provisions of the Sarbanes-Oxley
Act of 2002, the rules and regulations promulgated thereunder and the rules of
the New York Stock Exchange in each case that are effective and applicable to
the Partnership.
 
Section 3.10                       Absence of Certain Changes or Events.  Except
as set forth on Schedule 3.10, since December 31, 2012, (a) there has not been
or occurred any event or condition that has had or would reasonably be expected
to have a Material Adverse Effect, (b) the business of Holdings, the General
Partner and each of the Partnership Entities has been conducted in the ordinary
course of business consistent with past practice and (c) neither Holdings, the
General Partner nor any of the Partnership Entities has suffered any material
damage, destruction or other casualty loss (whether or not covered by insurance)
to any of their respective properties or assets that are material to the
business of Holdings, the General Partner or the Partnership Entities, as
applicable, taken as a whole.
 
Section 3.11                       Compliance with Law; Permits.
 
(a)           The operations of Holdings, the General Partner and each
Partnership Entity have been conducted since (i) November 5, 2013, with respect
to Holdings, (ii) July 31, 2012, with respect to the General Partner and the
Partnership and (iii) December 1, 2010, with respect to the Subsidiaries of the
Partnership, and are currently being conducted, in compliance with all
applicable Laws, including those relating to the use, ownership, and operation
of their respective assets and properties, except as would not reasonably be
expected to have a Material Adverse Effect.
 
(b)            Each of Holdings, the General Partner and the Partnership
Entities are in possession of all material franchises, grants, authorizations,
licenses, permits, easements, variances, exemptions, consents, certificates,
approvals and orders (the “Permits”) necessary to own, lease and operate their
assets and properties and to lawfully carry on their businesses as they are now
being conducted.  Neither Holdings, the General Partner nor any Partnership
Entity is in material conflict with, or in material default or material
violation of, any of such Permits.
 
(c)           The representations and warranties contained in this Section 3.11
do not address tax matters, employee and employee benefit matters, or
environmental matters, which are addressed only in Sections 3.12, 3.14 and 3.18,
respectively.
 
 
 
 
11

--------------------------------------------------------------------------------

 
 
 
Section 3.12                       Tax Matters.
 
(a)           Except as disclosed on Schedule 3.12(a), (i) all material Tax
Returns required by applicable Law to be filed by or with respect to each of
Holdings, the General Partner and each of the Partnership Entities have been
timely filed (taking into account any extensions of time within which to file)
and such Tax Returns are true, correct and complete in all material respects;
(ii) all Taxes owed by each of Holdings, the General Partner and each of the
Partnership Entities which are or have become due have been paid in full; (iii)
all material Taxes required to be withheld, collected or deposited by or with
respect to Holdings, the General Partner or any Partnership Entity have been
timely withheld, collected or deposited as the case may be, and to the extent
required, have been paid to the relevant Governmental Authority; (iv) there is
no action, suit, proceeding, investigation, audit, dispute or claim concerning
any material amount of Taxes of Holdings, the General Partner or any of the
Partnership Entities either claimed or raised by any Governmental Authority in
writing; and (v) each of the Partnership Entities that is classified as a
partnership for U.S. federal income tax purposes has made an election pursuant
to Section 754 of the Code and such election is currently in effect.
 
(b)           Neither Holdings, the General Partner nor any Partnership Entity
is a party to any Tax sharing agreement or Tax indemnity agreement nor do they
have any material continuing obligations under such agreements.  No power of
attorney related to Taxes which is currently in force has been granted by
Holdings, the General Partner or any Partnership Entity.  Neither Holdings, the
General Partner nor any of the Partnership Entities has ever been a member of an
affiliated group filing a consolidated federal income tax return, and Holdings,
the General Partner and the Partnership Entities have no liability for the Taxes
of any other Person, whether under Treasury Regulations 1.1502-6, as a
transferee, by Contract or otherwise (other than pursuant to customary
commercial Contracts not primarily related to Taxes).
 
(c)           In each tax year since the formation of the Partnership up to and
including the current tax year, at least 90% of the Partnership’s gross income
has been income which is “qualifying income” within the meaning of Section
7704(d) of the Code.
 
(d)           Except as disclosed on Schedule 3.12(d), none of the Partnership
Entities has elected to be treated as a corporation for U.S. federal income tax
purposes.
 
(e)           Each of Holdings and the General Partner is classified as an
entity disregarded as separate from Seller for U.S. federal income tax purposes
in accordance with Treasury Regulation § 301.7701-3.
 
Section 3.13                       Absence of Undisclosed Liabilities. None of
the Partnership Entities or the General Partner has any indebtedness or
liability, absolute or contingent, which is not shown or provided for in the
consolidated financial statements of the Partnership included in the Partnership
SEC Reports, other than (i)  liabilities incurred or accrued in the ordinary
course of business consistent with past practice, including liens for current
taxes and assessments not in default, since December 31, 2012, or (ii) other
liabilities of the Partnership or any of its
 
 
 
12

--------------------------------------------------------------------------------

 
 
 
 
Subsidiaries that individually or in the aggregate are not material to the
Partnership and its Subsidiaries, taken as a whole.
 
Section 3.14                       Employees; Employee Plans.
 
(a)           Neither Seller, Holdings, the General Partner nor the Partnership
currently has employees and neither Seller, Holdings, the General Partner nor
the Partnership has ever had any employees.
 
(b)           As of the date hereof, (i) except as set forth on Schedule
3.14(b), none of the employees of any Partnership Entity (the “Subject
Employees”) are subject to any collective bargaining agreements or other labor
Contract, (ii) to the Knowledge of Seller, neither Holdings, the General Partner
nor any of the Partnership Entities has currently agreed to recognize any union
or other collective bargaining representative except in connection with the
collective bargaining agreements set forth on Schedule 3.14(b), and (iii) since
January 1, 2013 through the date hereof, no union or other collective bargaining
representative, to the Knowledge of Seller, has attempted to organize or been
certified as the exclusive bargaining representative of any Subject Employee.
There is no labor strike, work stoppage, slowdown, walkout, lockout or similar
labor activity pending or, to the Knowledge of Seller, threatened involving any
Subject Employees.  There is no pending or, to the Knowledge of Seller,
threatened labor dispute, grievance or Legal Proceeding relating to labor
matters involving the employment or termination of employment of any current or
former employees or independent contractors of Holdings, the General Partner or
any Partnership Entities that would, individually or in the aggregate, result in
a material liability to Buyer, Holdings, the General Partner or any Partnership
Entity.
 
(c)           Except as disclosed on Schedule 3.14(c), neither Holdings nor the
General Partner sponsors, maintains or contributes to or has an obligation
(secondary, contingent or otherwise) to contribute to and, at no time during the
past five (5) years, has sponsored, maintained or contributed to or had an
obligation to contribute to, any Employee Plans (as listed on Schedule 3.14(c),
collectively, the “General Partner Plans”).
 
(d)           Schedule 3.14(d) contains a list of each material Employee Plan
maintained, sponsored by, or contributed to (or required to be contributed to)
by any of the Partnership Entities for the benefit of any current or former
employee, director or independent contractor of Holdings, the General Partner or
any of the Partnership Entities (or for the respective beneficiaries or
dependents of such individuals) (as listed on Schedule 3.14(d), each, a
“Partnership Benefit Plan” and together with the General Partner Plans, the
“Benefit Plans”). With respect to each Benefit Plan, Seller has delivered or
made available to Buyer true and complete copies, where applicable, of the plan
document (including any amendments), the summary plan description and any
current summary of material modification, documentation of any funding
arrangement, the most recent IRS determination letter (or opinion letter), the
most recent Form 5500, the most recent actuarial report, and any Pension Benefit
Guaranty Corporation Form 1.
 
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
(e)           Except as would not have a Material Adverse Effect, each Benefit
Plan complies with, and has been operating in accordance with, all applicable
Laws (including, where applicable, ERISA and the Code and the regulations
promulgated thereunder) and the terms of the applicable Benefit Plan.  No
Partnership Entity has applied pursuant to Section 412(c) of the Code or Section
302(c) of ERISA for a waiver of the minimum funding standard with respect to any
Benefit Plan.
 
(f)           No Benefit Plan is a “multiemployer plan” (as defined in Section
3(37) of ERISA) and no Partnership Entity or any ERISA Affiliate has
participated in a multiemployer plan within the last six (6) years.
 
(g)           No Partnership Entity or any ERISA Affiliate: (i) has withdrawn
from any pension plan under circumstances resulting (or expected to result) in a
liability to the Pension Benefit Guaranty Corporation; or (ii) has incurred any
unsatisfied liability to the Pension Benefit Guaranty Corporation or any Benefit
Plan subject to Title IV of ERISA that would result in the imposition of any
material liability on Buyer or any Partnership Entity.
 
(h)           With respect to each Benefit Plan, no Legal Proceedings or claims
(other than routine claims for benefits in the ordinary course) are pending or
threatened that would, individually or in the aggregate, result in any material
liability to Buyer, the General Partner or any Partnership Entity.
 
(i)           Except as set forth in Schedule 3.14(i), other than as required
under Section 4980B of the Code or other applicable Law, no Benefit Plan
provides benefits or coverage in the nature of health, life, welfare or
disability insurance following retirement or other termination of employment
(other than death benefits when termination occurs upon death).
 
(j)           Except as set forth in Schedule 3.14(j), neither the negotiation
or execution of this Agreement, nor the consummation of the transactions
contemplated by this Agreement will, either alone or in combination with another
event, (i) result in any payment (including severance, unemployment
compensation, golden parachute, bonus, or otherwise) becoming due under any
Benefit Plan, (ii) materially increase any benefits otherwise payable under any
Benefit Plan, (iii) result in the acceleration of the time of payment or vesting
of any payments or give rise to any additional service credits under any Benefit
Plan, or (iv) trigger a payment resulting in an excise Tax for any Subject
Employee under Section 4999 of the Code or a non-deductible expense for any
Partnership Entity under Section 280G of the Code.
 
(k)           The representations and warranties set forth in this Section 3.14
are Seller’s sole and exclusive representations and warranties regarding
employee and employee benefit matters.
 
Section 3.15                       Insurance.    Schedule 3.15 sets forth a
correct and complete list of all material insurance policies that cover the
Partnership Entities. The insurance policies covering the Partnership Entities
and their respective businesses and properties are in all material respects in
full force and effect in accordance with their terms, no notice of cancellation
or termination
 
 
 
 
14

--------------------------------------------------------------------------------

 
 
 
has been received, and there is no existing default or event which, with the
giving of notice or lapse of time or both, would constitute a material default
thereunder.
 
Section 3.16                       Regulatory Matters.  Neither Holdings, the
General Partner nor any of the Partnership Entities is an “investment company”
or a company “controlled by” an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.
 
Section 3.17                       Books and Records; Other Information.
 
(a)           The minute books and other similar records of the General Partner
and Holdings contain true and correct copies of all actions taken at all
meetings of the  board of directors of the General Partner or any committee
thereof, the sole member of Holdings, and all written consents executed in lieu
of any such meetings.  Complete copies of all such minute books and other
similar records have been made available to Buyer.
 
(b)           The Partnership maintains a system of internal control over
financial reporting (as such term is defined in Rule 13a-15(f) of the Exchange
Act) designed to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles.
 
Section 3.18                       Environmental Matters.  Except as set forth
in Schedule 3.18:
 
(a)           Each of the Partnership Entities and their respective properties
is, and since December 1, 2010, has been, in material compliance with all
applicable Environmental Laws.
 
(b)           Each of the Partnership Entities has obtained and currently
possesses all material permits, licenses, franchise authorities, consents and
approvals; made all material filings and maintained all material data,
documentation and records necessary for owning and operating its assets and
business as it is presently; and all such permits, licenses, franchises,
authorities, consents, approvals and filings remain in full force and effect and
are issued in the correct entity’s name; and, to the Knowledge of Seller,  there
are no circumstances that could reasonably be expected to result in such
permits, licenses, franchises, authorities, consents, approvals and filings
being revoked or not renewed or in pending applications for such permits,
licenses, franchises, authorities, consents, approvals and filings being denied.
 
(c)           There are no pending, noticed in writing or, to the Knowledge of
Seller, threatened material Legal Proceedings against any of the Partnership
Entities or affecting any of their respective properties under any Environmental
Laws.
 
(d)           None of the Partnership Entities has entered into any consent
decree or order pursuant to any Environmental Law, and none of the Partnership
Entities is a party to any judgment, decree or judicial or administrative order
pursuant to any applicable Environmental Law.
 
 
 
 
15

--------------------------------------------------------------------------------

 
 
 
(e)           To the Knowledge of Seller, there has been no Release or
threatened Release of any Hazardous Material into the Environment by the
Partnership Entities, or onto or beneath any of the Partnership Entities’
respective properties or assets that could reasonably be expected to result in
any material remedial or corrective action obligation on the part of the
Partnership Entities under Environmental Laws or under any indemnity agreement
between a Partnership Entity  and any other person relating to remedial
obligations.
 
(f)           To the Knowledge of Seller, there has been no exposure of any
Person or property to any Hazardous Material from, by, or in connection with the
Partnership Entities’ properties or operations that could reasonably be expected
to form the basis of a claim for material damages or compensation.
 
(g)           None of the Partnership Entities has discarded any waste at any
waste disposal site, or otherwise disposed of, transported, or arranged for the
transportation of, any Hazardous Materials to any place or location (i) in
violation of any Environmental Laws, or (ii) listed on the National Priorities
List or any comparable list of state sites.
 
(h)           Seller has made available to Buyer all material environmental
assessments, reports, audits, studies and all correspondence with any
Governmental Authority on environmental matters relating to the Partnership
Entities’ properties, assets, and operations that are reasonably expected to
have a material impact that are in the possession, custody, or control of or
otherwise reasonably available to Seller or any of its Affiliates.
 
(i)           Notwithstanding anything to the contrary contained elsewhere in
this Agreement, no statement or representation is made in this Agreement
regarding any compliance or failure to comply with, or any actual or contingent
liability under, or claims, demands, actions, proceedings, lawsuits or
investigations with respect to any Environmental Law, except as set forth in
this Section 3.18.
 
Section 3.19                       Derivative Transactions and
Hedging.  Schedule 3.19 contains a complete and correct list as of the date
hereof of all outstanding commodity or financial hedging positions of any of the
Partnership Entities pursuant to which any such party has outstanding rights or
obligations.
 
Section 3.20                       Material Contracts.
 
(a)           As of the date of this Agreement, except for (i) Contracts filed
as an exhibit to or incorporated by reference in a Partnership SEC Report filed
prior to the date hereof (ii) as otherwise set forth on Schedule 3.20 (a), or
(iii) Benefit Plans set forth on Schedule 3.14(c) and Schedule 3.14 (d), none of
the Partnership Entities or the General Partner is a party to or bound by any
Contract that is:
 
(i)                   a “material contract” (as such term is defined in
Item 601(b)(10) of Regulation S-K of the SEC);
 
 
 
 
16

--------------------------------------------------------------------------------

 
 
 
(ii)              a loan, guarantee of indebtedness or credit agreement, note,
bond, mortgage, indenture or other binding commitment (other than those solely
between or among any of the Partnership Entities) relating to indebtedness in an
amount in excess of $5,000,000 individually, other than the Partnership Credit
Agreement or the Senior Secured Notes;
 
(iii)              a lease, license or other Contract (x) pursuant to which any
of the Partnership Entities paid or received amounts in excess of $10,000,000
individually within the 12 month period prior to the date of this Agreement or
are reasonably expected to pay or receive amounts in excess of $10,000,000
within the 12 month period following the date of this Agreement (if such
Contract cannot be terminated on 90 days’ or less notice without payment by any
of the Partnership Entities of any material penalty) or (y) that is material to
the Partnership Entities taken as a whole;
 
(iv)              a Contract that purports to materially limit the right of any
of the Partnership Entities or any of their respective Affiliates (including,
after the Closing, Buyer or any of its Affiliates) to engage or compete in any
line of business or to compete with any Person, operate in any location or
acquire any material products or services from any Person (other than
non-disclosure agreements and other commercial agreements containing employee
non-solicit provisions entered into in the ordinary course of business
consistent with past practice);
 
(v)             a Contract which includes Seller or any Affiliate of Seller
(other than Holdings, the General Partner and the Partnership Entities) as a
counterparty or third party beneficiary;
 
(vi)             a Contract that creates a partnership or joint venture or
similar arrangement (other than a joint operating agreement entered into in the
ordinary course of business) with respect to any significant portion of the
business of the Partnership Entities taken as a whole;
 
(vii)            a Contract that is a settlement or similar agreement with any
Governmental Authority or order or consent of a Governmental Authority involving
future performance by any of the Partnership Entities that is material to the
Partnership Entities taken as a whole; or
 
(viii)           a Contract which includes the acquisition or sale of assets
with a book value in excess of $10,000,000 (whether by merger, sale of stock,
sale of assets or otherwise).
 
All Contracts described in this Section 3.20(a) that are not terminable on 90
days or less notice without payment by any of the Partnership Entities of any
material penalty and that are set forth on Schedule 3.20(a) and all Contracts
filed as exhibits to the Partnership SEC Reports filed prior to the date hereof
are referred to herein as “Partnership Material Contracts.”
 
 
 
 
17

--------------------------------------------------------------------------------

 
 
 
(b)           Other than as a result of the expiration or termination of any
Partnership Material Contract in accordance with its terms and except as would
not reasonably be expected to have either individually or in the aggregate a
Material Adverse Effect, (i) each Partnership Material Contract is valid and
binding on each of the Partnership Entities that is a party thereto, as
applicable, and is in full force and effect and enforceable in accordance with
its terms against such Partnership Entity and is valid and binding on the other
party or parties thereto, and in full force and effect and enforceable against
such other parties thereto, (ii) each of the Partnership Entities has performed
all material obligations required to be performed by it to date under each
Partnership Material Contract, and (iii) none of the Partnership Entities has
knowledge of, or has received notice of, the existence of any event or condition
which constitutes, or, after notice or lapse of time or both, would constitute,
a material default on the part of any of the Partnership Entities or of any
other party under any such Partnership Material Contract.
 
Section 3.21                       Litigation.  There are no Legal Proceedings
pending or, to the Knowledge of Seller, threatened, against or involving Seller,
Holdings, the General Partner or the Partnership Entities, that, individually or
in the aggregate, have had or would reasonably be expected to have a Material
Adverse Effect or to prevent or materially delay the consummation of the
transactions contemplated by this Agreement or to impair Seller’s ability to
perform its obligations under this Agreement.  There is no order, writ,
judgment, injunction or decree of any Governmental Authority outstanding against
Seller, Holdings or any of the Partnership Entities or any of their respective
assets and properties that, individually or in the aggregate, would reasonably
be expected to have a Material Adverse Effect or to prevent or materially delay
the consummation of the transactions contemplated by this Agreement or to impair
Seller’s ability to perform its obligations under this Agreement.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF BUYER
 
Buyer hereby represents and warrants to Seller as follows:
 
Section 4.1                       Organization.  Buyer is (i) a Delaware
corporation duly formed, validly existing and in good standing under the Laws of
Delaware, and (ii) has all requisite legal and entity power and authority to
own, lease and operate its properties and to conduct its businesses as currently
owned and conducted.  Buyer is duly qualified to do business and in good
standing in each jurisdiction in which the nature of the business conducted by
it or the ownership or leasing of its properties requires it to so qualify,
except for circumstances which, individually or in the aggregate, would not
reasonably be expected to have a material adverse effect on Buyer.
 
Section 4.2                       Validity of Agreement; Authorization.  Buyer
has  the power and authority to enter into this Agreement and the other
Transaction Documents to which it is a party and to carry out its obligations
hereunder and thereunder.  The execution and delivery of this Agreement and such
other Transaction Documents and the performance of Buyer’s obligations hereunder
and thereunder have been duly authorized by the Board of Directors of Buyer, and
no other proceedings on the part of Buyer are necessary to authorize such
execution, delivery and performance.  This Agreement and the other Transaction
Documents to which Buyer is a party
 
 
 
18

--------------------------------------------------------------------------------

 
 
 
 
have been duly executed and delivered by Buyer and constitute  Buyer’s valid and
binding obligation enforceable against Buyer in accordance with its terms.
 
Section 4.3                       No Conflict or Violation.  The execution,
delivery and performance of this Agreement and the other Transaction Documents
to which Buyer is a party does not: (i) violate or conflict with any provision
of its Organizational Documents; (ii) violate any applicable provision of Law;
(iii) violate, result in a breach of, constitute (with due notice or lapse of
time or both) a default or cause any obligation, penalty or premium to arise or
accrue under any lease, loan agreement, mortgage, security agreement, trust
indenture or other Contract or instrument to which Buyer is a party or by which
Buyer is bound or to which any of its properties or assets is subject; (iv)
result in the creation or imposition of any Encumbrance upon any of its
properties or assets, or (v) result in the cancellation, modification,
revocation or suspension of any consent, license, permit, certificate,
franchise, authorization, registration or filing with any Governmental Authority
of Buyer except where such violations, breaches, defaults or Encumbrances in the
aggregate would not have a material adverse effect on the transactions
contemplated hereby.
 
Section 4.4                       Consents and Approvals.  No consent, approval,
waiver or authorization of, or filing, registration or qualification with, any
Governmental Authority or any other Person (on the part of Buyer) is required
for Buyer to execute and deliver this Agreement or the Transaction Documents to
which Buyer is a party or to perform its respective obligations hereunder or
thereunder.
 
Section 4.5                       Brokers.  No broker, investment banker,
financial advisor or other Person is entitled to any broker’s, finder’s,
financial advisor’s or other similar fee or commission from any of the Parties
hereto in connection with this Agreement or any of the transactions contemplated
hereby based upon arrangements made by or on behalf of Buyer.
 
Section 4.6                       Buyer Status.  Buyer is not an employee
benefit plan or other organization exempt from taxation pursuant to Section
501(a) of the Code, a non-resident alien, a foreign corporation or other foreign
Person, or a regulated investment company within the meaning of Section 851 of
the Code.  Neither Buyer nor any Person that directly or indirectly, through one
or more intermediaries, controls, is controlled by, or is under common control
with, Buyer, within the meaning of the HSR Act and the rules promulgated
thereunder, owns any Common Units or other equity interests in the Partnership.
 
Section 4.7                       Investment Intent; Investment Experience;
Restricted Securities.  In acquiring the Parent Interests, Buyer is not offering
or selling, and shall not offer or sell the Parent Interests, in connection with
any distribution of any of such Parent Interests, and Buyer has no participation
and shall not participate in any such undertaking or in any underwriting of such
an undertaking except in compliance with applicable federal and state securities
Laws.  Buyer acknowledges that it can bear the economic risk of its investment
in the Parent Interests, and has such knowledge and experience in financial and
business matters that it is capable of evaluating the merits and risks of an
investment in the Parent Interests.  Buyer is an “accredited investor” as such
term is defined in Regulation D under the Securities Act.  Buyer understands
that the Parent Interests will not have been registered pursuant to the
Securities Act or any
 
 
 
19

--------------------------------------------------------------------------------

 
 
 
 
applicable state securities Laws, that the Parent Interests shall be
characterized as “restricted securities” under federal securities Laws and that
under such Laws and applicable regulations the Parent Interests cannot be sold
or otherwise disposed of without registration under the Securities Act or an
exemption therefrom.
 
ARTICLE V
COVENANTS
 
Section 5.1                       Further Assurances.  Upon the request of any
Party at any time on or after the Closing Date, each of the other Parties will
promptly execute and deliver such further instruments of assignment, transfer,
conveyance, endorsement, direction or authorization and other documents as the
requesting Party or its counsel may reasonably request in order to perfect title
of Buyer and its successors and assigns to the Parent Interests or otherwise to
effectuate the purposes of this Agreement.
 
Section 5.2                       Access to Books and Records. Seller shall
provide Buyer access to Seller’s accounting books and records relating to
Holdings, the General Partner and the Partnership Entities to the extent
reasonably necessary to enable Buyer to prepare financial statements of
Holdings, the General Partner and the Partnership Entities and financial
statements of Buyer and its Affiliates in such forms and covering such periods
as may be required by any applicable securities Laws to be filed with the SEC by
Buyer or any Affiliate of Buyer in connection with or as a consequence of the
transactions contemplated by this Agreement.
 
Section 5.3                       Commercially Reasonable Efforts.  Upon the
terms and subject to the conditions of this Agreement, each of the Parties will
use commercially reasonable efforts to take, or cause to be taken, all action,
and to do, or cause to be done, all things necessary, proper or advisable
consistent with applicable Law to consummate and make effective in the most
expeditious manner practicable the transactions contemplated hereby.
 
Section 5.4                       Confidential Information.
 
(a)           Seller and its Affiliates (which after Closing will not include
Holdings, the General Partner and the Partnership Entities) shall not, directly
or indirectly, disclose after the Closing Date to any Person any information not
in the public domain or generally known in the industry, in any form, acquired
prior to the Closing Date, relating to the business and operations of the
Partnership Entities.  Notwithstanding the foregoing, Seller may disclose any
information relating to the business and operations of the Partnership Entities
(i) if required by Law, applicable stock exchange rule or in relation to any Tax
Returns, (ii) to such other Persons if, at the time such information is
provided, such Person is already in the possession of such information or (iii)
to investors in private equity funds or investment funds managed by any
Affiliate of Seller, or in the fundraising materials of any Affiliate of Seller.
 
(b)           Buyer and Seller expressly agree that the Partnership shall be a
third party beneficiary of this Section 5.4.
 
 
 
 
20

--------------------------------------------------------------------------------

 
 
 
 
Section 5.5                       Indemnification and Insurance.
 
(a)           Buyer shall ensure that all rights to exculpation, indemnification
and advancement of expenses existing in favor of the current and former members,
managers, partners, directors, officers, fiduciaries and employees either of
Holdings, the General Partner, the Partnership Entities, or of Seller
(“Indemnified Persons”) that are included in the Organizational Documents of
Holdings, the General Partner or any Partnership Entity as of the date of this
Agreement shall survive Closing and shall continue in full force and effect
after the Closing Date for a period of six (6) years, without amendment or
modification, unless otherwise required by Law.
 
(b)           Buyer shall provide (or cause to be provided for, which includes
the continuation of the current policy) each individual who served as a director
or officer of any Partnership Entity or the General Partner at any time prior to
the Closing Date with liability insurance for a period of six (6) years after
the Closing Date no less favorable in coverage and amount than any applicable
insurance in effect immediately prior to the Closing Date.  The Partnership has
obtained “tail” insurance policies with a claims period of six (6) years from
the Closing Date with at least the same coverage and amounts and containing
terms and conditions that are not less advantageous to such officers or
directors, in each case with respect to claims arising out of or relating to
events which occurred before or at the Closing Date.
 
(c)           Within two (2) Business Days of the Closing Date, (i) Buyer shall
pay to the Partnership, by wire transfer of immediately available funds,
$915,492.50, of which $611,448 relates to the reimbursement of the cost incurred
by the Partnership of obtaining the “tail” insurance policy referenced in
Section 5.5(b) and of which $304,044.50 relates to the reimbursement of director
and officer insurance premiums paid by the Partnership for the claims period
ending July 26, 2014 and (ii) Holdings shall pay to the Partnership, by wire
transfer of immediately available funds, $304,044.50 in reimbursement of
director and officer insurance premiums paid by the Partnership for the claims
period ending July 26, 2014. Buyer and Seller expressly agree that the
Partnership shall be a third party beneficiary of this Section 5.5(c).
 
(d)           In the event Buyer, Holdings, the General Partner or any
Partnership Entity or any of their respective successors or assigns (i)
consolidates with or merges into any other Person and shall not be the
continuing or surviving company or entity of such consolidation or merger or
converts into any other Person or (ii) transfers all or substantially all of its
properties and assets to any Person, then, and in each such case, Buyer shall
cause proper provision to be made so that the successors and assigns of Buyer,
Holdings, the General Partner or any such Partnership Entity shall assume the
obligations set forth in this Section 5.5 or under the Organizational Documents
of Holdings, the General Partner or any such Partnership Entity, as the case may
be.
 
(e)           The obligations of Buyer, Holdings, the General Partner and the
Partnership Entities under this Section 5.5 shall not be terminated or modified
in such a manner as to adversely affect any Indemnified Persons without the
consent of such Indemnified Person (it being expressly agreed that the
Indemnified Persons shall be third-party beneficiaries of this
 
 
 
21

--------------------------------------------------------------------------------

 
 
 
Section 5.5).  The rights of each Indemnified Person hereunder shall be in
addition to any other rights such Indemnified Persons may have under the
Organizational Documents of Holdings, the General Partner and the Partnership
Entities, under the Laws of the State of Delaware or otherwise.
 
Section 5.6                       Marks.  Seller hereby agrees that, within 30
days of the date hereof, Seller shall, and shall cause its Affiliates to, cease
using the name “Northern Tier.”
 
ARTICLE VI
SURVIVAL; INDEMNIFICATION
 
Section 6.1                       Survival.
 
(a)           Except as provided in Section 6.1(b), the representations and
warranties set forth in this Agreement and in any certificate or instrument
delivered in connection herewith shall not survive the Closing. The covenants or
agreements set forth in this Agreement shall survive until fully discharged.
 
(b)           The Fundamental Representations shall survive the Closing for a
period of three years (the “Survival Period”). Buyer acknowledges that from and
after Closing it will not have any claims or causes of action or any right to
indemnification pursuant to Section 6.2 or otherwise for a breach of any
representation or warranty in this Agreement which does not survive the Closing.
 
Section 6.2                       Indemnification.
 
(a)           From and after the Closing, Buyer shall be indemnified and held
harmless by Seller for any Damages that Buyer incurs by reason of the
incorrectness, falsity or breach of the Fundamental Representations. Written
notice of any claim by Buyer for indemnification from Seller under this Section
6.2 relating to the incorrectness, falsity or breach of the Fundamental
Representations arising during the Survival Period must be given by Buyer to
Seller no later than the end of the Survival Period.
 
(b)           From and after the Closing, Buyer shall be indemnified and held
harmless by Seller, and Seller shall be indemnified and held harmless by Buyer,
for any Damages that Buyer or Seller, as the case may be, incurs by reason of
breach by the other Party of the covenants or agreements set forth in this
Agreement.
 
Section 6.3                       Exclusive Remedy.
 
(a)           After the Closing, except in the case of fraud, Buyer acknowledges
that the indemnification obligations of Seller set forth in  Section 6.2 are the
sole and exclusive remedy of Buyer and its Affiliates with respect to this
Agreement and the transactions contemplated hereby, whether asserted against (i)
Seller or (ii) the former, current and future holders of any equity, partnership
or limited liability company interest, controlling persons, directors, officers,
 
 
 
 
22

--------------------------------------------------------------------------------

 
 
 
employees, agents, attorneys, Affiliates, members, managers, general or limited
partners, stockholders, assignees of Seller. In furtherance of the foregoing,
Buyer hereby waives, from and after the Closing, to the fullest extent permitted
under applicable Law, any and all rights, claims and causes of action it may
have relating to the subject matter of this Agreement based upon predecessor or
successor liability, contribution, tort, strict liability or any Law or
otherwise. 
 
(b)           Notwithstanding anything contained in this Article VI or any other
provision hereof, Buyer, and any of its directors, officers, employees,
stockholders, partners, members or Representatives, acknowledges and agrees that
Buyer has made its own investigation of Seller, Holdings, the General Partner
and the Partnership Entities and that, without limiting fraud claims,  neither
Seller nor any of its Affiliates, agents or Representatives is making, and Buyer
is not relying upon, any representation or warranty whatsoever, express or
implied, beyond those expressly given in Article II and Article III, including
any implied warranty or representation as to condition, merchantability,
suitability or fitness for a particular purpose or trade as to any of the assets
of Holdings, the General Partner or any of the Partnership Entities.  Without
limiting the generality of the foregoing, and without limiting fraud claims, it
is understood that any cost estimates, financial or other projections, as well
as any other information, documents or other materials (including any such
materials contained in any “data room” or reviewed by Buyer) or management
presentations that have been or shall hereafter be provided to Buyer or any of
its Affiliates, agents or Representatives are not and will not be deemed to be
representations or warranties of Seller, and no representation or warranty is
made as to the accuracy or completeness of any of the foregoing except as may be
expressly set forth in this Agreement.  Except as otherwise expressly set forth
in this Agreement, Buyer understands and agrees that any inventory, equipment,
assets, properties and business of Holdings, the General Partner and any of the
Partnership Entities are furnished “as is”, “where is” and subject to the
representations and warranties contained in Article II and Article III, with all
faults and without any other representation or warranty of any nature
whatsoever.
 
Section 6.4                       Tax Treatment of Indemnity Payments.  Each
Party, to the extent permitted by applicable Law, agrees to treat any payments
made pursuant to this Article VI as adjustments to the Purchase Price for all
federal and state income and franchise Tax purposes.
 
ARTICLE VII
MISCELLANEOUS PROVISIONS
 
Section 7.1                       Successors And Assigns; Third-Party
Beneficiaries.  This Agreement shall inure to the benefit of, and be binding
upon, the Parties and their respective successors and permitted assigns;
provided, however, that no Party shall assign or delegate any of its rights or
obligations created under this Agreement without the prior written consent of
the other Party.  Except as contemplated by Section 5.4, Section 5.5 or the
subsequent sentence, nothing in this Agreement shall confer upon any Person not
a party to this Agreement, or the Representatives of such Person, any rights or
remedies of any nature or kind whatsoever under or by reason of this Agreement.
Section 7.11 and Section 7.12 are intended for the benefit of, and shall be
enforceable by, the Financing Sources.
 
 
 
 
23

--------------------------------------------------------------------------------

 
 
 
 
Section 7.2                       Fees and Expenses.  Except as otherwise
expressly provided in this Agreement, all legal, accounting, financial advisory
and other fees, costs and expenses of a Party incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the Party
incurring such fees, costs or expenses.  Seller and Buyer each agree and
acknowledge that notwithstanding any agreement to the contrary, neither
Holdings, the General Partner nor any Partnership Entity shall be liable for,
and neither Seller nor Buyer shall permit any such Person to pay or reimburse
Seller or Buyer, or any of their respective Affiliates for, any such fees, costs
or expenses.
 
Section 7.3                       Notices.  All notices and other communications
given or made pursuant hereto shall be in writing and shall be deemed to have
been duly given or made if delivered personally or sent by overnight courier
(with evidence of confirmation of receipt) to the Parties at the following
addresses:
 
If to Buyer, to:
 
Western Refining, Inc.
123 West Mills Avenue, Suite 200
El Paso, Texas 79901
Attention: General Counsel


with a copy to:


Pillsbury Winthrop Shaw Pittman LLP
Four Embarcadero Center, 22nd Floor
San Francisco, California 94111
Attention:  Patrick J. Devine


If to Seller, to:


Northern Tier Holdings LLC
c/o ACON Investments
1133 Connecticut Avenue NW
Suite 700
Washington, DC  20036


with a copy to:


TPG Capital, LP
345 California Street, Suite 3300
San Francisco, California 94104
Attention: Clive Bode


Vinson & Elkins L.L.P.
1001 Fannin, Suite 2500
 
 
 
24

--------------------------------------------------------------------------------

 
 
 
 
Houston, Texas  77002
Attention:  Keith R. Fullenweider
 
or to such other Persons or at such other addresses as shall be furnished by any
Party by like notice to the other Party, and such notice or communication shall
be deemed to have been given or made as of the date so delivered or mailed.  No
change in any of such addresses shall be effective insofar as notices under this
Section 7.3 are concerned unless such changed address is located in the United
States of America and notice of such change shall have been given to such other
Party as provided in this Section 7.3.
 
Section 7.4                       Entire Agreement.  This Agreement, together
with the Schedules hereto, and the other Transaction Documents, represent the
entire agreement and understanding of the parties with reference to the
transactions set forth herein and therein and no representations or warranties
have been made in connection herewith and therewith other than those expressly
set forth herein or therein.  This Agreement, together with the Schedules
hereto, and the other Transaction Documents, supersede all prior negotiations,
discussions, correspondence, communications, understandings and agreements
between the Parties relating to the subject matter hereof or thereof and all
prior drafts of such documents, all of which are merged into such documents.  No
prior drafts of such documents and no words or phrases from any such prior
drafts shall be admissible into evidence in any action or suit involving such
documents.
 
Section 7.5                       Waivers and Amendments.  The waiver by any
Party of a breach of any provision of this Agreement shall not operate or be
construed as a waiver of any subsequent breach, whether or not similar, unless
such waiver specifically states that it is to be construed as a continuing
waiver.  This Agreement may be amended, modified or supplemented only by a
written instrument executed by the Parties.
 
Section 7.6                       Severability.  This Agreement shall be deemed
severable, and the invalidity or unenforceability of any term or provision
hereof shall not affect the validity or enforceability of this Agreement or of
any other term or provision hereof.  Furthermore, in lieu of any such invalid or
unenforceable term or provision, the Parties shall negotiate in good faith to
modify this Agreement to include a provision as similar in terms to such invalid
or unenforceable provision as may be possible and be valid and enforceable.
 
Section 7.7                       Titles and Headings.  The Article and Section
headings and any table of contents contained in this Agreement are solely for
convenience of reference and shall not affect the meaning or interpretation of
this Agreement or of any term or provision hereof.
 
Section 7.8                       Signatures and Counterparts.  Facsimile or
electronic transmission of any signed original document and/or retransmission of
any signed facsimile or electronic transmission shall be the same as delivery of
an original.  At the request of Buyer or Seller, the Parties will confirm
facsimile or electronic transmission by signing a duplicate original
document.  This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original and all of which together shall be considered
one and the same agreement.
 
 
 
 
25

--------------------------------------------------------------------------------

 
 
 
Section 7.9                        Governing Law.  This Agreement shall be
governed by and construed in accordance with the internal and substantive Laws
of the State of Delaware and without regard to any conflicts of Laws concepts
that would apply the substantive Law of some other jurisdiction.
 
Section 7.10                      Disclosure.  Certain information set forth in
the Schedules is included solely for informational purposes, is not an admission
of liability with respect to the matters covered by the information, and may not
be required to be disclosed pursuant to this Agreement.  Disclosure of any item
in any section of the Schedules shall serve to qualify the correspondingly
numbered representation and warranty or covenant in this Agreement to the extent
specified therein and any other representation and warranty or covenant only to
the extent the applicability of such disclosure to such other representation and
warranty or covenant is reasonably apparent.  The specification of any dollar
amount in the representations and warranties contained in this Agreement or the
inclusion of any specific item in the Schedules is not intended to imply that
such amounts (or higher or lower amounts) or specific item are or are not
material, and no party shall use the fact of the setting of such amounts or the
fact of the inclusion of any such item in the Schedules in any dispute or
controversy between the Parties as to whether any obligation, item, or matter
not described herein or included in a Schedule is or is not material for
purposes of this Agreement.
 
Section 7.11                       Consent to Jurisdiction.  Each of the Parties
irrevocably agrees that any legal action or proceeding with respect to this
Agreement or for recognition and enforcement of any judgment in respect hereof
brought by any other Party or its successors or assigns shall be brought and
determined exclusively in the Court of Chancery of the State of Delaware.  To
the extent the Court of Chancery of the State of Delaware does not have
jurisdiction under applicable Law, then any such legal action or proceeding
shall be brought and determined exclusively by any state court located in the
State of Delaware, or, if under applicable Law such state courts do not have
jurisdiction over such matters, then in any court of the United States located
in the State of Delaware.  Each of the Parties hereby irrevocably submits with
regard to any such action or proceeding for itself and in respect to its
property, generally and unconditionally, to the exclusive jurisdiction of the
aforesaid courts and agrees that it will not bring any legal action or
proceeding with respect to this Agreement or for recognition and enforcement of
any judgment in respect hereof in any court other than the aforesaid courts. 
The Parties hereby irrevocably waive, to the fullest extent permitted by
applicable Law, any objection which they may now or hereafter have to the venue
of any dispute arising out of or relating to this Agreement or any of the
transactions contemplated hereby brought in such court or any defense of
inconvenient forum for the maintenance of such dispute.  Each Party agrees that
a judgment in any dispute heard in the venue specified by this section may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by applicable Law. Notwithstanding the foregoing, each of the Parties
hereto agrees that it will not, and it will not permit any of its Affiliates to,
bring or support any action, cause of action, claim, cross-claim or third-party
claim of any kind or description, whether in law or in equity and whether in
contract or tort or otherwise, against the Financing Sources in any way relating
to this Agreement or any of the transactions contemplated hereby (including but
not limited to, any dispute arising out of or relating to the debt financing
commitment or alternative debt financings in connection with
 
 
 
26

--------------------------------------------------------------------------------

 
 
 
the transactions contemplated by this Agreement or the performance thereof) in
any forum other than the United States District Court for the Southern District
of New York or the Supreme Court of the State of New York, New York County,
located in the Borough of Manhattan or, in either case, any appellate court from
any thereof.
 
Section 7.12                        Waiver of Trial by Jury.  EACH OF THE
PARTIES HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY FINANCING TRANSACTION WITH THE FINANCING
SOURCES, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE..
 
Section 7.13                        Construction.  Unless the context requires
otherwise: (a) any pronoun used in this Agreement shall include the
corresponding masculine, feminine or neuter forms, and the singular form of
nouns, pronouns and verbs shall include the plural and vice versa; (b)
references to Articles and Sections refer to Articles and Sections of this
Agreement; (c) references to Schedules refer to the Schedules attached to this
Agreement, each of which is made a part hereof for all purposes; (d) the terms
“include”, “includes”, “including” and words of like import shall be deemed to
be followed by the words “without limitation”; (e) the terms “hereof”, “herein”
and “hereunder” refer to this Agreement as a whole and not to any particular
provision of this Agreement; and (f) references to money refer to legal currency
of the United States of America.  The table of contents and headings contained
in this Agreement are for reference purposes only, and shall not affect in any
way the meaning or interpretation of this Agreement.
 
ARTICLE VIII
DEFINITIONS
 
Section 8.1                       Definitions.  For purposes of this Agreement,
the term:
 
(i)              “Affiliate” or “Affiliates” of a Person means a Person that
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with, a specified Person.  A Person
shall be deemed to control another Person if such first Person possesses,
directly or indirectly, the power to direct, or cause the direction of, the
management and policies of such other Person, whether through the ownership of
voting securities, by Contract or otherwise.  From and after Closing, Holdings,
the General Partner and the Partnership Entities will not be Affiliates of
Seller.
 
(ii)              “Agreement” has the meaning assigned to such term in the
Preamble.
 
(iii)              “Benefit Plans” has the meaning assigned to such term in
Section 3.14(d).
 
(iv)              “Business Day” means any day of the year on which national
banking institutions in New York, New York are open to the public for conducting
business and are not required or authorized to close.
 
 
 
 
27

--------------------------------------------------------------------------------

 
 
 
(v)              “Buyer” has the meaning assigned to such term in the Preamble.
 
(vi)               “Closing” has the meaning assigned to such term in Section
1.1(b).
 
(vii)              “Closing Date” has the meaning assigned to such term in
Section 1.1(b).
 
(viii)              “Code” means the Internal Revenue Code of 1986, as amended.
 
(ix)               “Common Units” means common units representing limited
partner interests in the Partnership.
 
(x)                “Contract” means any contract, agreement, indenture, note,
bond, mortgage, loan, instrument, evidence of indebtedness, security agreement,
lease, easement, right of way agreement, sublease, license, commitment,
subcontract, or other arrangement, understanding, undertaking, commitment, or
obligation, whether written or oral.
 
(xi)               “Damage” means, as to any specified Person,
any,  loss,  cost, damages, amounts paid in settlement, expense (including
reasonable fees of and actual disbursements by attorneys, consultants, experts
or other representatives, including litigation costs), fine of, penalty on, or
liability of any other nature of that Person.
 
(xii)                “Delaware LP Act” has the meaning assigned to such term in
Section 2.6(b).
 
(xiii)              “Derivative Transactions” has the meaning assigned to such
term in Section 3.19.
 
(xiv)              “Employee Plans” means any “employee benefit plan”, as
defined under Section 3(3) of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”), or any other bonus, change of control, pension,
stock/unit option, phantom equity, stock/unit purchase, benefit, welfare,
profit-sharing, retirement, disability, vacation, severance, hospitalization,
insurance, incentive, deferred compensation and other similar fringe or employee
benefit plans, funds, programs or arrangements (including broad-based and
individual agreements or arrangements), whether written or oral.
 
(xv)              “Encumbrances” means any pledges, restrictions on transfer,
proxies, voting or other agreements, liens, claims, charges, mortgages, security
interests or other legal or equitable encumbrances, limitations or restrictions
of any nature whatsoever.
 
(xvi)               “Environment” means soil, surface water, groundwater,
drinking water supplies, stream sediments, surface or subsurface strata, ambient
air, plant and animal life, and land and natural resources.
 
 
 
 
28

--------------------------------------------------------------------------------

 
 
 
(xvii)             “Environmental Laws” means collectively, all applicable
federal, state and local laws (including common law), ordinances, rules and
regulations relating to the prevention of pollution, remediation of
contamination or restoration of environmental quality, protection of human
health or the Environment (including natural resources), exposure to or any
handling or disposal of Hazardous Materials, or workplace health and safety,
including, without limitation, the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, 42 U.S.C. § 9601, et seq., the Resource
Conservation and Recovery Act of 1976, 42 U.S.C. § 6901, et seq., the Clean Air
Act, 42 U.S.C. § 7401, et seq., the Federal Water Pollution Control Act, 33
U.S.C. § 1251, et seq., the Oil Pollution Act of 1990, 33 U.S.C.§ 2701, et seq.,
the Toxic Substances Control Act, 15 U.S.C. §§ 2601 through 2629, the Emergency
Planning and Community Right to Know Act, 42 U.S.C. § 11001 et seq., the Safe
Drinking Water Act, 42 U.S.C. §§ 300f through 300j, and the Occupational Safety
and Health Act, 29 U.S.C. § 651 et seq.; in each case, as amended and the
regulations promulgated pursuant thereto.
 
(xviii)            “ERISA” has the meaning assigned to such term in the
definition of “Employee Plans.”
 
(xix)              “ERISA Affiliate” means any Person that, together with any
Partnership Entity, is treated as a single employer under Section 414(b), (c),
(m) or (o) of the Code.
 
(xx)              “Exchange Act” has the meaning assigned to such term in
Section 3.8.
 
(xxi)              “Financing Sources” means the Persons (including, without
limitation, lenders, agents and arrangers) that have committed to provide or
otherwise entered into agreements in connection with the debt financing
commitment or alternative debt financings in connection with the transactions
contemplated by this Agreement, and any joinder agreements, indentures or credit
agreements entered into pursuant thereto or relating thereto together with their
Affiliates, officers, directors, employees and representatives involved in the
debt financing and their respective successors and assigns.
 
(xxii)             “Fundamental Representations” means the representations and
warranties contained in Section 2.1 (Organization)(except with respect to any
representation or warranty related to good standing or qualification to do
business); Section 2.2 (Validity of Agreement; Authorization), Section 2.5
(Capitalization of Holdings), Section 2.6 (Capitalization of the General
Partner; Subject Common Units), Section 2.8 (Brokers), Section 3.1
(Organization)(except with respect to any representation or warranty related to
good standing or qualification to do business) and Section 3.4 (Business of
Holdings and the General Partner).
 
(xxiii)            “GAAP” means generally accepted accounting principles at the
time.
 
(xxiv)            “General Partner” has the meaning assigned to such term in the
Recitals.
 
 
 
 
29

--------------------------------------------------------------------------------

 
 
(xxv)              “General Partner LLC Agreement” means the First Amended and
Restated Limited Liability Company Agreement of the General Partner dated as of
July 31, 2012, as amended.
 
(xxvi)             “General Partner Plans” has the meaning assigned to such term
in Section 3.14(c).
 
(xxvii)            “Governmental Authority” means any foreign, federal, tribal,
state or local government, court, agency or commission or other governmental or
regulatory body or authority or of any arbitrator.
 
(xxviii)            “GP Interests” has the meaning assigned to such term in the
Recitals.
 
(xxix)              “Hazardous Material” shall mean any substance that, by its
nature or its use, is regulated or as to which liability might arise under any
Environmental Law including any:  (a) chemical, product, material, substance or
waste defined as or included in the definition of “hazardous substance”,
“hazardous material”, “hazardous waste”, “restricted hazardous waste”,
“extremely hazardous waste”, “solid waste”, “toxic waste”, “extremely hazardous
substance”, toxic substance”, “toxic pollutant”, “contaminant”, “pollutant”, or
words of similar meaning or import found in any Environmental Law; (b) petroleum
hydrocarbons, petroleum products, petroleum substances, natural gas, crude oil,
or any components, fractions, or derivatives thereof; and (c) asbestos
containing materials, polychlorinated biphenyls, radioactive materials, urea
formaldehyde foam insulation, or radon gas.
 
(xxx)              “HSR Act” means the Hart-Scott-Rodino Antitrust Improvement
Act of 1976, as amended, and the rules and regulations promulgated thereunder.
 
(xxxi)              “Holdings” has the meaning assigned to such term in the
Recitals.
 
(xxxii)             “Holdings LLC Agreement” means the Limited Liability Company
Agreement of NT InterHoldCo LLC dated as of November 5, 2013.
 
(xxxiii)            “Indemnified Persons” has the meaning assigned to such term
in Section 5.5(a).
 
(xxxiv)           “Indenture” means the Indenture, dated as of November 8, 2012,
by and among Northern Tier Energy LLC, Northern Tier Finance Corporation,
Northern Tier Energy LP, the subsidiary guarantors parties thereto and Deutsche
Bank Trust Company Americas.
 
(xxxv)               “Knowledge” means, with respect to Seller, matters, facts
or circumstances that Hank Kuchta, Dave Bonczek, Chet Kuchta, Peter Gelfman,
Greg Mullins or Kristin Heutmaker (solely with respect to matters set forth in
Section 3.18) are aware of  either because such matters, facts or circumstances
were disclosed to them or
 
 
 
30

--------------------------------------------------------------------------------

 
 
 
otherwise brought to their attention in their capacities as members of
management of Seller.
 
(xxxvi)              “Law” has the meaning assigned to such term in Section 2.3.
 
(xxxvii)              “Legal Proceeding” means any claim, action, cause of
action, demand, lawsuit, arbitration, inquiry, audit, notice of violation,
proceeding, litigation, citation, summons, subpoena or investigation of any
nature, civil, criminal, administrative, regulatory or otherwise, whether at law
or in equity.
 
(xxxviii)             “Material Adverse Effect” means any change, effect, event
or occurrence with respect to the condition (financial or otherwise), assets,
properties, business, or operations of the Partnership Entities, that is
material and adverse to the Partnership Entities, taken as a whole; it being
understood that any effect resulting from (A) entering into, or the announcement
of the transactions contemplated by, this Agreement, (B) changes in oil and gas
prices, including changes in price differentials, (C) changes in general
economic conditions in the industry in which any of the Partnership Entities
operates, (D) changes in the United States or global economy as a whole, (E) any
generally applicable changes in applicable laws or GAAP or interpretation of any
thereof, (F) any outbreak or escalation of hostilities (including, without
limitation, any declaration of war by the U.S. Congress), the occurrence of any
other calamity or crisis, including acts of god or natural disasters, or acts of
terrorism and (G) any failure by the Partnership Entities and the General
Partner to meet internal projections or forecasts (provided, that the underlying
cause of any such failure may be taken into consideration in making such
determination), shall not be considered in determining if a Material Adverse
Effect has occurred unless in the case of clauses (B) - (F) above such change
has a disproportionately adverse effect on the Partnership Entities relative to
other participants in the industry or industries in which the Partnership
Entities operate.
 
(xxxix)            “NTE” has the meaning assigned to such term in the Recitals.
 
(xl)               “Organizational Documents” means with respect to any entity,
the certificate of incorporation, by-laws, certificate of formation, limited
liability company operating agreement, partnership or limited partnership
agreement or other formation or governing documents of such entity.
 
(xli)              “Parent Interests” has the meaning assigned to such term in
the Recitals.
 
(xlii)              “Parent Interests Bill of Sale” has the meaning assigned to
such term in Section 1.2(a)(i).
 
(xliii)             “Parties” or “Party” has the meaning assigned to such term
in the Preamble.
 
 
 
 
31

--------------------------------------------------------------------------------

 
 
 
(xliv)             “Partnership” has the meaning assigned to such term in the
Recitals.
 
(xlv)              “Partnership Agreement” means the First Amended and Restated
Agreement of Limited Partnership of the Partnership dated as of July 31, 2012.
 
(xlvi)             “Partnership Benefit Plan” has the meaning assigned to such
term in Section 3.14(d).
 
(xlvii)            “Partnership Credit Agreement” means the Credit Agreement
entered into as of December 1, 2010, among Northern Tier Energy, LLC, St. Paul
Park Refining Co. LLC, Northern Tier Bakery LLC, Northern Tier Retail LLC and
Superamerica Franchising LLC, as Borrowers, each lender from time to time a
party thereto, and JPMorgan Chase Bank, N.A., as the Administrative Agent, as
amended July 17, 2012.
 
(xlviii)           “Partnership Entities” has the meaning assigned to such term
in Section 3.6(b).
 
(xlix)             “Partnership Material Contracts” has the meaning assigned to
such term in Section 3.21(a).
 
(l)                 “Partnership SEC Reports” has the meaning assigned to such
term in Section 3.8.
 
(li)               “Percentage Interest” has the meaning assigned to such term
in the Partnership Agreement.
 
(lii)              “Permits” has the meaning assigned to such term in Section
3.11(b).
 
(liii)             “Permitted Encumbrances” means (a) liens for Taxes, utilities
and assessments, in each case, not yet payable or which are being contested in
good faith and in connection with which appropriate reserves have been
established in accordance with GAAP, (b) workers’, mechanics’, materialmen’s,
repairmen’s, suppliers’, carriers’ or similar liens arising in the ordinary
course of business consistent with past practice, (c) liens arising by operation
of Law, including liens arising by virtue of rights of customers, suppliers and
subcontractors in the ordinary course of business consistent with past practice
under general principles of commercial law, (d) zoning, building and other
similar restrictions imposed by applicable Laws, and (e) imperfections of title,
liens, security interests, claims and other charges, easements, restrictions and
encumbrances that do not and will not materially impair the use, value or
operation of the property or assets subject thereto.
 
(liv)             “Person” means an individual, corporation, association, trust,
limited liability company, limited partnership, limited liability partnership,
partnership, incorporated organization, other entity or group (as defined in
Section 13(d)(3) of the Exchange Act).
 
 
 
 
32

--------------------------------------------------------------------------------

 
 
 
(lv)              “Purchase Price” has the meaning assigned to such term in
Section 1.3.
 
(lvi)              “Registration Rights Agreement” means the Amended and
Restated Registration Rights Agreement, dated July 31, 2012, by and among TPG
Refining, L.P., ACON Refining Partners, L.L.C., NTI Management Company, L.P.,
NTR Partners LLC, NTR Partners II LLC, Northern Tier Investors, LLC, Northern
Tier Holdings LLC and Northern Tier Energy LP.
 
(lvii)              “Release” means any depositing, spilling, leaking, pumping,
pouring, placing, emitting, discarding, abandoning, emptying, discharging,
migrating, injecting, escaping, leaching, dispersion, migration, dumping, or
disposing into the indoor or outdoor environment.
 
(lviii)             “Representative” means, with respect to any Person, any and
all Affiliates, Subsidiaries, officers, directors, managers, employees,
investment bankers, accountants, financial advisors, agents or other
representatives of such Person.
 
(lix)              “SEC” has the meaning assigned to such term in Section 3.8.
 
(lx)               “Securities Act” has the meaning assigned to such term in
Section 3.8.
 
(lxi)              “Seller” has the meaning assigned to such term in the
Preamble.
 
(lxii)              “Senior Notes Notice” means the notice of a Change of
Control Offer, as that term is defined under the Indenture, as contemplated by
Section 3.10 of the Indenture.
 
(lxiii)             “Senior Secured Notes” means the 7.125% Senior Secured Notes
due 2020 issued by Northern Tier Energy LLC and Northern Tier Finance
Corporation.
 
(lxiv)             “Subject Common Units” has the meaning assigned to such term
in the Recitals.
 
(lxv)              “Subject Employees” has the meaning assigned to such term in
Section 3.14(b).
 
(lxvi)              “Subsidiary,” when used with respect to any Party, means any
corporation or other organization of which such Party directly or indirectly
owns at least a majority of the securities or other interests having by their
terms ordinary voting power to elect a majority of the board of directors or
others performing similar functions with respect to such corporation or other
organization.
 
(lxvii)              “Tax” or “Taxes” means any taxes, assessments, fees, and
other governmental charges imposed by any Governmental Authority, including
income, profits, gross receipts, net proceeds, alternative or add on minimum, ad
valorem, value added, turnover, sales, use, property, personal property
(tangible and intangible),
 
 
 
 
33

--------------------------------------------------------------------------------

 
 
 
environmental, stamp, escheat, leasing, lease, user, excise, duty, franchise,
capital stock, transfer, registration, license, withholding, social security (or
similar), unemployment, disability, payroll, employment, social contributions,
fuel, excess profits, occupational, premium, windfall profit, severance,
estimated, or other charge of any kind whatsoever, including any interest,
penalty, or addition thereto, whether disputed or not.
 
(lxviii)             “Tax Returns” means any return, declaration, report, claim
for refund, or information return or statement relating to Taxes, including any
schedule or attachment thereto, and including any amendment thereof.
 
(lxix)               “Third Party Claim” has the meaning assigned to such term
in Section 6.4(b).
 
(lxx)                “Transaction Documents” means this Agreement and the other
Contracts, documents, instruments and certificates provided for in this
Agreement to be entered into by one or more of the parties hereto or any of
their Affiliates in connection with the transactions contemplated by this
Agreement.
 
 
 
 
34

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
 

 
NORTHERN TIER HOLDINGS LLC
           
By:
 /s/ Eric Liaw        Name: Eric Liaw        Title:   Authorized Person   

 
 

 
By:
 /s/ Jonathan Ginns       Name: Jonathan Ginns       Title:   Authorized Person 
         

 
 
 
 
 
Signature Page to
Purchase Agreement
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
 

 
WESTERN REFINING, INC.
           
By:
 /s/ Mark J. Smith       Name: Mark J. Smith       Title:   President – Refining
and Marketing  

 
 
 
 

 
 
Signature Page to
Purchase Agreement
 
 
 

--------------------------------------------------------------------------------

 